DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                       CHRISTOPHER M. SHEA,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                             No. 4D20-1511

                          [December 15, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Sherwood Bauer, Jr., Judge; L.T. Case No.
432016CF000291CFAXMX.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

KUNTZ, J.

   Christopher Shea appeals the circuit court’s judgment revoking his
probation. The court revoked Shea’s probation after finding that he
violated several conditions, including failure to pay court costs and the
cost of supervision. We affirm the court’s order revoking Shea’s probation
with one exception.

   The court revoked Shea’s probation based on multiple violations of his
probation. One of the violations was Shea’s failure to pay court costs and
supervision costs. But the court failed to inquire whether Shea had the
ability to pay those costs. Without such inquiry, we are compelled to
reverse that portion of the order revoking Shea’s probation for failure to
pay assessed costs. See, e.g., Herrera v. State, 286 So. 3d 867, 872 (Fla.
2d DCA 2019).

   So, we affirm the court’s order in part and reverse in part. On remand,
the court must reenter the revocation order and strike the finding that
Shea violated his probation by failing to pay the court costs and the
supervision costs.

   Affirmed in part, reversed in part, and remanded.

CONNER, C.J., and FORST, J., concur.

                           *           *     *

   Not final until disposition of timely filed motion for rehearing.




                                    2